                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6

                                   7       POWER INTEGRATIONS, INC.,                        Case No.16-cv-02366-BLF (VKD)
                                                        Plaintiff,
                                   8
                                                                                            ORDER SETTING APRIL 8, 2019
                                                 v.                                         DISCOVERY CONFERENCE
                                   9

                                  10       CHAN-WOONG PARK,
                                                        Defendant.
                                  11

                                  12          On April 1, 2019, defendant Mr. Park filed an administrative motion for leave to file
Northern District of California
 United States District Court




                                  13   unilateral discovery letters regarding certain discovery disputes. Dkt. No. 90. The Court denied

                                  14   that motion on April 2, 2019. Dkt. No. 91. On April 3, 2019, plaintiff Power Integrations filed a

                                  15   motion for reconsideration of that order. Dkt. No. 93.

                                  16          Based on the parties’ filings to date, the Court concludes that a further discovery

                                  17   conference is necessary and sets one for April 8, 2019, 10:00 a.m. in Courtroom 2.1 No further

                                  18   written submissions will be permitted with respect to these matters, absent leave of court. Lead

                                  19   counsel and counsel with knowledge of the underlying discovery issues shall appear in person. At

                                  20   the conference, the parties shall be prepared to discuss all pending discovery disputes, whether or

                                  21   not those issues have been raised in their respective April 1 and April 3 filings.

                                  22          IT IS SO ORDERED.

                                  23   Dated: April 4, 2019

                                  24
                                                                                                     VIRGINIA K. DEMARCHI
                                  25                                                                 United States Magistrate Judge
                                  26
                                  27
                                       1
                                  28    The Court understands that the parties have scheduled depositions to occur between April 11 and
                                       19, 2019.
